ORDER
On October 21, 2008, the court temporarily suspended respondent Dennis Dowe Fisher under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), after respondent was temporarily suspended by the North Dakota Supreme Court. On September 4, 2009, respondent was suspended by the North Dakota Supreme Court for a period of two years following respondent’s conviction of two counts of misdemeanor theft. Respondent waives his procedural rights under Rule 12(d) and with the Director of the Office of Lawyers Professional Responsibility recommends that the appropriate discipline is a two-year suspension from the practice of law.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Dennis Dowe Fisher is suspended from the practice of law for a period of two years, retroactive to October 21, 2008. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).